Dismiss and Opinion Filed August 14, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-18-00798-CV

                      RUBICON REPRESENTATION, LLC, Appellant
                                      V.
                            PATRICK JOHNSON, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10036

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Seeking to appeal the trial court’s denial of its motion for summary judgment, appellant

has filed a petition for permissive interlocutory appeal. We deny the petition and dismiss the

appeal for want of jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp.

2017); TEX. R. APP. P. 28.3, 42.3(a).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE

180798F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 RUBICON REPRESENTATION, LLC,                      On Appeal from the 191st Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-17-10036.
 No. 05-18-00798-CV         V.                     Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.
 PATRICK JOHNSON, Appellee

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee PATRICK JOHNSON recover his costs of this appeal
from appellant RUBICON REPRESENTATION, LLC.


Judgment entered August 14, 2014.




                                             –2–